Citation Nr: 1409754	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of right inguinal hernia repair.




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The appellant had active military service from March 1964 to March 1966 and subsequent service in the Puerto Rico Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appellant provided sworn testimony during a Board hearing in March 2012; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is necessary.

The appellant contends he incurred a hernia while lifting a heavy object during a period of active duty for training (ACDUTRA) in the Puerto Rico Army National Guard.  Although the appellant himself submitted a number of treatment records showing he underwent hernia surgery in July 1990 and a record showing he was ordered to annual training from July 14, 1990, to July 28, 1990, it does not appear that the RO attempted to obtain the appellant's National Guard personnel records.  Rather, the record shows only that the RO requested and received a negative response for the appellant's service treatment records from the Puerto Rico National Guard.

The Board notes that the naval hospital treatment records submitted by the appellant list his injury date as July 12, while also noting that it occurred during a period of ACDUTRA.  Given the discrepancy in the records, the Board is unable to find that the appellant was on a period of ACDUTRA at the time he contends he incurred his hernia and finds that the RO should conduct further development to determine if any other service personnel or treatments records are available that would clarify the date of the appellant's injury and whether he was on ACDUTRA at the time.

Further, the Board notes the existence of a number of handwritten statements in the record that have not been translated to English from Spanish.  The RO should ensure those records are considered in readjudicating the appellant's claim and provide translations if the case is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to secure the appellant's complete service treatment and personnel records for his Puerto Rico Army National Guard Service. 

In so doing, the National Personnel Records Center (NPRC) should be specifically asked whether, and if so what dates its records establish that the appellant was on ACDUTRA during July 1990.

Particular effort should also be made to obtain records from Fort Buchanan Army Clinic from July 16, 1990.

2.  Obtain from Defense Accounting and Finance Services (DFAS) in Cleveland, Ohio, pay records that would indicate the appellant's duty status during July 1990.

3.  Thereafter, readjudicate the appellant's pending claims in light of any additional evidence added to the record as well as previously submitted handwritten statements from July 2009.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, once the RO/AMC has ensured all records have been translated into English, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


